PER CURIAM.
The trial court’s order denying Johnnie Pippins’ motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) is affirmed. Rule 3.800(a) is not the proper vehicle for Pippins to challenge the legality of his sentence based upon his assertion that the record shows no firearm was entered into evidence. See State v. Mancino, 705 So.2d 1379 (Fla.1998). This affir-mance, however, is without prejudice to Pippins’ raising the same claim in a motion filed pursuant to Florida Rule of Criminal Procedure 3.850, provided, of course, that *35he is not otherwise procedurally barred from doing so.
Affirmed.
THREADGILL, A.C.J., and GREEN and DAVIS, JJ., concur.